DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The Applicant’s Request for Continued Examination, filed on 08/11/22, has been entered and the Information Disclosure Statement submitted therewith has been considered.
Claims 1-14 were allowed in the Office Notice of Allowance issued on 01/25/22.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on method for handling an order for food or drink and recites, in part, “planning at least one trajectory for at least one robot arm of at least one robot of the plurality of robots based on the plurality of ingredients and utensils available at the location, and proximity of each ingredient and utensil to the at least one robot, each trajectory configured to move deformable or fracturable materials of one of the plurality of ingredients into a container associated with the order after connecting each respective utensil to the robot arm; and executing the at least one trajectory by the at least one robot arm of the at least one robot to fulfill the order.”
These limitations either individually or in combination when considering the claim as a whole were not found in the prior art.  Therefore, claim 1 is allowable as well as claims 2-7 depending therefrom.
Secondly, independent claim 8 is allowable as it recites features similar to the features indicated as being allowable in claim 1 above.  Claims 9-14 are allowable as they depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571) 270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655